-I
                                 STATE OF MINNESOTA                            May 16, 2016

                                                                               ORU:EOF
                                  IN SUPREME COURT                         APPB.I!A1EC-,,__,.,

                                          Al5-1888


In re Petition for Disciplinary Action against
Jill Alane Poppe Mackenzie, a Minnesota Attorney,
Registration No. 02125 68.


                                         ORDER

       The Director of the Office of Lawyers Professional Responsibility filed a petition

for disciplinary action alleging that respondent Jill Alane Poppe Mackenzie committed

professional misconduct warranting public discipline- namely, neglecting three client

matters and failing to communicate with these clients, see Minn. R. Prof. Conduct 1.3,

1.4(a)(3), and 1.4(a)(4 ); failing to deposit advanced fees she received from two clients into

her trust account, see Minn. R. Prof. Conduct 1.15( c )(5); failing to refund the unearned

potiion of her retainer and return the client' s file after two clients terminated their

representation, see Minn. R. Prof. Conduct 1.15(c)( 4) and 1.16(d); and failing to cooperate

with the Director, see Minn. R. Prof. Conduct 8.1 (b).

       The court deemed the allegations in the petition admitted, see Rule 13(b ), Rules on

Lawyers Professional Responsibility (RLPR), and directed the patiies to file memoranda

regarding the appropriate discipline to impose in this case. Only the Director filed a

memorandum. The Director recommends that the couti indefinitely suspend respondent

with no right to petition for reinstatement for 2 years.
       The court has independently reviewed the file and approves the Director's

recommended discipline.

       Based upon all the files, records, and proceedings herein,

       IT IS HEREBY ORDERED THAT:

       1.     Respondent Jill Alane Poppe Mackenzie is indefinitely suspended from the

practice of law, effective 14 days from the date of this order, with no right to petition for

reinstatement for 2 years from the suspension date.

       2.     Respondent may petition for reinstatement pursuant to Rule 18( a)-( d), RLPR.

Reinstatement is conditioned on successful completion of the written examination required

for admission to the practice oflaw by the State Board of Law Examiners on the subject of

professional responsibility and satisfaction of continuing legal education requirements

pursuant to Rule 18( e), RLPR.

       3.     Respondent shall comply with Rule 26, RLPR (requiring notice of

suspension to clients, opposing counsel, and tribunals) and shall pay $900 in costs pursuant

to Rule 24, RLPR.

      Dated: May 16, 20 16                        BY THE COURT:




                                                  David R. Stras
                                                  Associate Justice


      LILLEHAUG, J., took no part in the consideration or decision of this case.




                                             2